Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 08/23/2022, claims 24-31 and 33-34 have been cancelled.  Claims 1-23, 32, and 35-52 are pending.  Claims 1-15 and 42-52 are withdrawn without traverse as being drawn to a nonelected invention and claims 20-22 are withdrawn without traverse as being drawn to a nonelected species.  Claim 18 has been amended such that it no longer reads on the elected species “spinal cord injury” and is hereby withdrawn.  

The claims are examined in view of the species elections “spinal cord injury” as the condition or disease and “oral” as the route of administration.

Claims 16, 17, 19, 23, 32, and 35-41 are under current examination.  

Claims 20-22 do not recite the proper status identifiers.  All withdrawn claims must be so marked with the next submission.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-19 and 23-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (Plasma Pharmacokinetics of Riluzole Liquid Formulation after Oral and Intravenous administration in Rat; poster No. 09W0900, presented at 2016 AAPS Annual Meeting and Exposition 13-17/11/2016; publication date: 11/13/2016; cited in the IDS filed 08/27/2020 and in the IDS filed 08/23/2022) in view of Fehlings et al. (Spinal Cord Vol 54, pages 8-15; published online: 06/23/2015), and further in view of Smead (US 9,149,681; issue date: 10/06/2015), and Dyer et al (Drug Design, Development and Therapy Vol 11, pages 59-64; available online from at least 12/22/20016; cited in the IDS filed 08/27/2020).

The claims are examined in view of the following species elections:
(a) “spinal cord injury” as the condition or disease; and 
(b) “oral” as the route of administration.

With regard to claims 16, 19, 23, 35, 36, 37, and 39-41, Sarkar discloses an aqueous based oral liquid formulation of the neuroprotective agent, riluzole, in which the riluzole is solubilized by the cosolvents PEG400, propylene glycol, and glycerin.  The purpose of the experiments disclosed by Sarkar is to solubilize riluzole, and the cosolvents PEG400, PG, and glycerol are all highly water soluble, therefore Sarkar’s formulation appears to be a solution, which is by definition clear and homogeneous.  The objective of the formulation design experiments reported by Sarkar is to optimize the content of PEG400 and PG in the composition for maximal riluzole solubility while minimizing the concentrations in a 10 mg/mL aqueous formulation containing 10% glycerin.  Thus, the preponderance of the evidence supports the position that the experiments reported by Sarkar would have arrived at the same concentrations of PEG400 and PG as those reported in the instant specification because each of the 5 substances present in the formulation is the same.  The composition employed by Sarkar appears to be identical or highly similar to the composition used in the examples of the instant invention.  Sarkar indicates that riluzole is approved by the FDA to treat ALS.
Sarkar does not disclose a method of treating the elected species of condition or disease, spinal cord injury, in a subject comprising administering the liquid riluzole composition to a subject.
Fehlings discloses that a phase I clinical trial (i.e. in humans) evaluating riluzole for acute spinal cord injury showed potential neuroprotective benefits (abstract).  
Smead discloses that patients suffering from amyotrophic lateral sclerosis (ALS) and patients suffering from spinal cord injury often have difficulty swallowing.
Dyer discloses that oral liquid formulations of riluzole allow ALS patients who have difficulty swallowing, and therefore cannot take riluzole in tablet form, to benefit from this drug. 
Thus, one having ordinary skill in the art would have been aware that any patient having difficulty swallowing a tablet, including spinal cord injury patients, would benefit from being able to swallow a liquid formulation.
It would have been prima facie obvious to administer Sarkar’s oral liquid formulation of riluzole to the elected species of patient suffering from spinal cord injury.  The skilled artisan would have been motivated to do so in order to in order to facilitate administering the riluzole to a patient whose ability to swallow is compromised.  One having ordinary skill in the art would have had a reasonable expectation of success because Sarkar discloses their formulation to be suitable for oral administration.  
With regard to claim 32, the purpose of the experiments disclosed by Sarkar is to solubilize riluzole, and the cosolvents PEG400, PG, and glycerol are all highly water soluble, therefore Sarkar’s formulation appears to be a solution, which would contain no visible particles.  See also the analysis above supporting the examiner’s conclusion that Sarkar’s formulation is identical or nearly identical to the example composition reported in the instant specification
With regard to claims 37 and 38, the x and z axes of the graph of PEG400 and PG concentrations reported by Sarkar are not legible; however, the purpose of Sarkar’s experiments were to optimize riluzole solubility while minimizing the amount of co-solvents present to decrease likelihood of hemolysis.  Sarkar’s formulations appear to be identical to the example formulations of the instant application.  Moreover, it would have been obvious to optimize the formulation to solubilize the requisite dose of riluzole with minimal co-solvent content.  The composition contains glycerin at 10% and the formulation appears to be identical to that studied in the experiments reported in the instant application, i.e. 15% PEG400, 20% propylene glycol for a total solubilizing agent concentration of 45%.  

Response to Arguments
Applicant's arguments filed 10/23/2022 have been fully considered but they are not persuasive.

On page 10, Applicant argues that the examiner cannot pick and choose portions from any one reference while ignoring the portion that does not support the examiner’s position.  
This statement is true; however, in this case, Applicant has not pointed to any teaching away in the prior art that the examiner has ignored. 

On page 10, Applicant argues that Applicant has recognized a need to develop improved riluzole formulations that would have enhanced and consistent efficacy, homogeneity, and bioavailability, especially for patients having swallowing difficulty.  Applicant argues further that they have developed riluzole based compositions that are in the form of a clear and homogeneous solution at room temperature and have unexpectedly recognized that the use of the ruluzole based compositions in accordance with the methods of amended claim 16 provided numerous advantages over existing methods of treatment, such as faster absorption rates, sustained bioavailability, and enhanced localization of riluzole in the CNS.  
This argument is not persuasive because this was also the objective in the Sarkar disclosure cited in the obviousness rejection above.  The formulation was optimized to have all of the properties listed above, and the disclosure was made greater than one year prior to the instant effective filing date.  Thus, these benefits were known in the art as of the effective filing date of the instant invention. Although Sarkar does not expressly describe the formulation as clear and homogeneous, it is a solution and these are characteristics of solutions.  Moreover, the composition appears to be identical or nearly identical to the composition used in the instant application.  The examiner considers any functional qualities noted by Applicant as not expressly stated in Sarkar to be inherently present because the composition is the same or nearly the same.  The examiner notes that Applicant has not traversed the examiner’s conclusion that Sarkar discloses an identical or nearly identical composition to that used in the instant invention.  Applicant has also not provided a copy of the Sarkar disclosure in which the x and y axes are legible, which could refute or support the examiner’s position that the compositions are the same.  
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the benefits of enhanced bioavailability and absorption rates were recognized by Sarkar, therefore these benefits would have been recognized by one of ordinary skill in the art as of the instant effective filing date.  Moreover, the examiner notes that data in the specification are not commensurate in scope with the claims.  The claims embrace any formulation containing riluzole in a clear homogeneous solution at room temperature, but the superior performance observed by applicant in experiments presented in the specification relied upon a very specific formulation of riluzole in an aqueous solution containing specific amounts of propylene glycol, PEG 400, and glycerin.  

On page 10, Applicant argues that there was no reasonable expectation of success in the cited art that the compositions are in the form of a clear and homogeneous solution at room temperature.
As noted above, the preponderance of the evidence supports the conclusion that Sarkar’s solution would have been clear and homogeneous (a) because these are properties of solutions and (b) because the compositions appear to be identical to those disclosed in the instant invention.  An analogous rationale applies to the argument that these properties exist at room temperature.  

On page 11, Applicant argues that Sarkar’s disclosure is brief.  
The brevity of the disclosure does not negate the fact that it does disclose each of the limitations for which it was relied upon in the rejection above.  

On page 11, Applicant describes teachings of Fehlings, Smead, and Dyer that were not relied upon by the examiner, characterizing them as silent with regard to the details of the formulations, or as having disclosed suspensions containing insoluble particles.
The rationale underlying the rejection of the claims does not rely upon using formulations disclosed by Fehlings, Smead, or Dyer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 12, Applicant argues that any improper combination of the cited prior art would have only amounted to trying to arrive at the method of amended claim 16.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 12, Applicant argues that it has long been established that trying to arrive at a claimed invention is not sufficient for establishing a prima facie case of obviousness, especially for inventions similar to the invention of claim 16, where there are an infinite number of unidentified and unpredictable solutions with no reasonable expectation of success.  Applicant argues that an invention cannot be deemed obvious if all that was suggested in a reference was general guidance.  
Although the above statement correctly summarizes a general tenet of patent law, in the instant case, the examiner respectfully disagrees with Applicant’s characterization of the cited prior art as having an infinite number of unidentified and unpredictable solutions with no reasonable expectation of success.  The examiner also disagrees with Applicant’s characterization of the prior art as providing “general guidance”.  The exact formulation as claimed, or a nearly identical formulation has been disclosed in the prior art to have the benefits noted by Applicant in the specification and there was expectation of success that better pharmacokinetic profiles would be achieved and administration would be easy in patients having swallowing difficulty.  

On page 13, Applicant recites some general assertions that the prior art does not teach the inventions claimed in certain dependent claims.
A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references is not persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617